Motion for reargument granted, without costs, and upon reargument, decision of this court dated October 30, 1986 confirming the determination and dismissing the petition rescinded, order entered January 30, 1987 vacated, determination annulled, petition granted, and, upon stipulation of counsel, matter remitted to the State Tax Commission for further proceedings not inconsistent with the decision of the Court of Appeals in Matter of Audell Petroleum Corp. v New York State Tax Commn. (69 NY2d 818). Main, J. P., Mikoll, Yesawich, Jr., Levine and Harvey, JJ., concur.